J-S28022-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 VICTORIA WOODLAND,                     :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                   Appellant            :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 WEIGH SCALES MINI STORAGE,             :   No. 1989 MDA 2017
 INC., WEIGH SCALES MINI                :
 STORAGE; RONALD VENN AND ISLE          :
 VENN                                   :


             Appeal from the Order Entered, October 12, 2017,
         in the Court of Common Pleas of Northumberland County,
                    Civil Division at No(s): CV-17-959.

BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY KUNSELMAN, J.:                         FILED JULY 17, 2018

     Victoria Woodland appeals from the order sustaining Weigh Scales Mini

Storage, Inc., Weigh Scales Mini Storage, and Ronald and Isle Venn’s

(collectively “Weigh Scales”) preliminary objections in the nature of a

demurrer on the basis that the statute of limitations expired on her claims.

We affirm.

     In October 2014, Ms. Woodland rented a storage unit from Weigh

Scales. There, she stored various items from a three bedroom house and her

most treasured belongings, including many books, paintings and momentos.

She did not go to her storage unit for several months. In late March 2015,

Ms. Woodland visited her storage unit and discovered that it was completely
J-S28022-18



infested with mice and covered with mouse droppings. Many of her things

were ruined.

       Weigh Scales waived rent for the months of April and May 2015, but

refused to return Ms. Woodland’s $35 security deposit. Weigh Scales required

her to vacate the unit by May 31, 2015.

       Due to illness, Ms. Woodland was unable to remove her possessions

from the unit or address the infestation until May 2015. At that time, she

brought what was salvageable to her apartment and threw away what was

not.

        In January 2016, after being misdiagnosed with multiple sclerosis in

December, Ms. Woodland was diagnosed with lyme’s disease. According to

Ms. Woodland, mice give lyme’s disease to deer. She did not learn this until

the spring of 2016.

       Representing herself, Ms. Woodland initiated this lawsuit on May 24,

2017, by filing an untitled document, essentially in the form of a complaint.

Therein, she set forth counts for negligence, misrepresentation, and infliction

of emotional distress, which caused her to suffer property damage and

personal injuries.    Ms. Woodland sought compensatory damages in the

amount of $361.77 and $1,000,000 in punitive damages.

       Weigh Scales filed several preliminary objections in the nature of a

demurrer, one of which was based upon the expiration of the statute of

limitations set forth in 42 Pa.C.S.A. § 5524(2) and § 5524(7), an objection for

failure to conform to rule of law, and an objection in the form of a motion to

                                     -2-
J-S28022-18



strike the punitive damages claim. Ms. Woodland did not file a response to

Weigh Scales’ preliminary objections.

       By Order dated October 12, 2017, the trial court sustained Weigh Scales’

preliminary objection in the nature of a demurrer on the basis that Ms.

Woodland filed her complaint beyond the two-year statute of limitations.1 The

trial court did not address the remaining preliminary objections, given its

dismissal of the complaint, but indicated that the remaining objections had

merit and would also serve as grounds for dismissing or striking the complaint.

Trial Court Opinion, 1/23/18, at 2. Ms. Woodland timely appealed.2

       By order filed December 20, 2017, the trial court directed Ms. Woodland

to file a concise statement of errors complained of on appeal pursuant to


____________________________________________


1 Pa. R.C.P. 1030 provides that a statute of limitations defense is properly
raised in new matter. However, where a party improperly raises the statute
of limitations in preliminary objections rather than by answer and new matter,
“the failure of the opposing party to file preliminary objections to the defective
preliminary objections, raising the erroneous defenses, waives the procedural
defect and allows the trial court to rule on the preliminary objections.”
Preiser v. Rosenzweig, 614 A.2d 303, 305 (Pa. Super. 1992). Because Ms.
Woodland did not object to Weigh Scales’ assertion of the statute of limitations
via preliminary objection, the trial court properly considered the issue.
2 Originally, the filing office for Northumberland Court of Common Pleas
rejected the filing of Ms. Woodland’s appeal on November 13, 2016, the appeal
due date, for failure to pay the appropriate fee or file an application for leave
to proceed in forma pauperis. However, pursuant to Ms. Woodland’s request
to this Court to address the timeliness of her appeal, we directed the trial
court to docket her appeal as of November 13, 2016, on the grounds that
failure to pay was not a proper basis to reject her appeal, and further, that
the prothonotary does not have the authority to reject a timely filed appeal.
Superior Court Order, 12/14/17.


                                           -3-
J-S28022-18



Pa.R.A.P. 1925(b) within twenty-one (21) days. Ms. Woodland, however, did

not file this statement until January 18, 2017, eight days after it was due. The

trial court noted the untimeliness of her statement in its opinion filed on

January 23, 2018, but recognizing the need to give pro se litigants some

leeway, the trial court still provided a 1925(a) opinion addressing the merits

of her appeal. We, however, cannot ignore her untimely filing.

      In Greater Erie Industrial Develop. Corp. v. Presque Isle Downs,

Inc., 88 A.3d 222 (Pa. Super. 2014) (en banc), this court held that the “failure

to comply with the minimal requirements of Pa.R.A.P. 1925(b)[,]” including

the failure to timely file a concise statement of errors, “will result in automatic

waiver of the issues raises”. Id. at 224 (internal quotes omitted; emphasis

in original). As such “it is no longer within this Court’s discretion to review

the merits of an untimely Rule 1925(b) statement based solely on the trial

court’s decision to address the merits of those untimely raised issues.” Id. at

225. In an en banc decision, this Court concluded, “[w]e are constrained to

find all of [a]ppellant’s issues waived for failure timely to file its Rule 1925(b)

statement. Because [a]ppellant has waived all of its issues on appeal, we may

not address the merits of those issues.”       Id. at 227.    The same result is

required in this case.

      We note that “[w]hile this Court is willing to liberally construe materials

filed by a pro se litigant, . . . [a pro se] appellant is not entitled to any

particular advantage because she lacks legal training.” O’Neill v. Checker

Motors Corp., 567 A.2d 680, 682 (Pa. Super. 1989). To the contrary, “[a]ny

                                       -4-
J-S28022-18



person choosing to represent [herself] in a legal proceeding must, to a

reasonable extent, assume that [her] lack of expertise and legal training will

prove [her] undoing.”     Id. at 682 (quoting Vann v. Commonwealth,

Unemployment Comp. Bd. of Review, 494 A.2d 1081, 1086 (Pa. 1985)).

      Because Ms. Woodland filed her 1925(b) statement of errors complained

of on appeal after the court ordered deadline, we must find that all of her

issues are automatically waived.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/17/2018




                                    -5-